Peters, J.
Appeal from a judgment of the Supreme Court (Lamont, J.), rendered March 25, 1998 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant’s only claim on this appeal, that Supreme Court erred in denying his pretrial suppression motion, was encompassed by his knowing, voluntary and intelligent waiver of the right to appeal, which was intended comprehensively to cover all aspects of the case and was included as part of the plea bargain (see, People v Kemp, 94 NY2d 831). This Court has repeatedly enforced a defendant’s waiver of the right to appeal as a bar to review of the denial of a suppression motion (see, e.g., People v Jennings, 280 AD2d 697, lv denied 96 NY2d 920; People v Smith, 210 AD2d 533, lv denied 84 NY2d 1039; People *708v Hayes, 169 AD2d 999, lv denied 78 NY2d 955) and we see no reason not to do so in this case (see, People v Collier, 232 AD2d 878, lv denied 89 NY2d 863).
Crew III, J.P., Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.